UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7089


ELIJAH JEROME WHITE,

                  Petitioner – Appellant,

             v.

UNITED STATES OF AMERICA; M. RIVERA, Warden,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:08-cv-03681-PMD)


Submitted:    October 20, 2009               Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elijah Jerome White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elijah Jerome White, a federal prisoner, appeals the

district     court’s   order      accepting   the     recommendation     of     the

magistrate    judge    and   denying    relief   on    his   28 U.S.C.    §   2241

(2006) petition, and a subsequent order denying his motion for

reconsideration.        We   have    reviewed    the    record   and     find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.            White v. United States, No. 3:08-cv-

03681-PMD (D.S.C. May 21, 2009 & June 8, 2009).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials     before   the    court     and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2